DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 12 May 2020, have been considered.

Drawings
The drawings received on 12 May 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  The limitation “r being a diameter of the outlet” renders the claim vague and indefinite since one of ordinary skill in the art would not be able to ascertain which diameter r out of the plurality of outlets is being compared to the closest distance d among the plurality of outlets.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shigemura (US 7,380,927).
With respect to claim 1, Shigemura discloses a liquid ejecting head (Fig. 1, element 103) that has a supply opening (Fig. 1, element 166) toward which a liquid is supplied (Column 13, lines 38-41), a collection opening (Fig. 1, element 167d) through 
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the liquid flow to the liquid ejecting head as claimed.  Thus, the limitations concerning how the liquid ejecting head is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Shigemura.
With respect to claim 2, Shigemura discloses wherein d is smaller than 2r, d being the closest distance (Fig. 3, i.e. z-direction) among the plurality of outlets (Fig. 1, element 167c), r being a diameter of the outlet (Fig. 3, element 113).
With respect to claim 4, Shigemura discloses one outlet (Fig. 1, element 167b) and another outlet (Fig. 1, element 167c) are disposed at different distances from an opening (Fig. 1, element 113) leading from the upstream chamber (Fig. 6B, element 109) disposed upstream of the filter (Fig. 6D, element 151) to the supply opening (Fig. 6B, element 115) in plan view when viewed from a direction perpendicular to a main surface of the filter (Fig. 6A).

With respect to claim 6, Shigemura discloses an outflow path (Fig. 1, element 167a) communicating with one outlet (Fig. 1, element 114) and another outflow path (Fig. 1, element 167b) communicating with another outlet (Fig. 1, element 113) have different lengths.
With respect to claim 7, Shigemura discloses an outflow path (Fig. 1, element 167a) communicating with one outlet (Fig. 1, element 114) and another outflow path (Fig. 1, element 167b) communicating with another outlet (Fig. 1, element 113) have different flow path resistances (Fig. 1, i.e. length of 167a > length of 167b).
With respect to claim 8, Shigemura discloses a flow path (Fig. 7, element 115) that couples the collection opening (Fig. 1, element 167d) and a downstream chamber (Fig. 7, element 104) disposed downstream of the filter (Fig. 7, element 151) together, wherein an outflow path (Fig. 1, element 167a) corresponding to the outlet (Fig. 1, element 114) coupled to the flow path (Fig. 7, element 113) that couples the collection opening (Fig. 1, element 167d) and the downstream chamber (Fig. 7, element 104) together.
With respect to claim 9, Shigemura discloses a liquid ejecting system (Fig. 1) having the liquid ejecting head (Fig. 1, element 103) and a mechanism (Fig. 1, element 202) that supplies a liquid toward the supply opening (Fig. 1, element 166) and collects the liquid from the collection opening (Fig. 1, element 167d) so that the liquid is circulated (Column 11, lines 31-36).
Allowable Subject Matter
1. Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a liquid ejecting head having a filter, an upstream chamber, and a plurality of outlets where one outlet and another outlet are separated by a distance of at least sin 15 degrees times a diameter D of the upstream chamber disposed upstream of the filter in plan view when viewed from a direction perpendicular to a main surface of the filter.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        03/11/2021